Pratt, J.
The ruling of the circuit judge that the eviction was illegal was clearly right.
The lease of the house was to the Ladies’ G-uild, and not to the church.
The defendants, even if trustees, had, therefore, no.control over the parsonage.
But the case fails to show that several of the defendants had any title to the office of trustee.
The term of the previous occupants had not expired, nor had they resigned the office. A simple announcement by the chairman that their offices were vacant did not depose them from office. It follows that the attempted election was a nullity, the members of the board were not changed, and no legal majority of the board voted to expel plaintiff from the parsonage.
. Moreover,' the two months occupancy of the parsonage without objection was sufficient to raise a tenancy by sufferance, entitling plaintiff to a month’s notice to quit.
And if plaintiff had been a servant and his possession that of his master, he would be entitled to a notice reasonable in time, and a notice of two days was not, under the circumstances of the case, such a notice.
The other questions do not require discussion.
Judgment affirmed, with costs.
Dykman, J., concurs.